
EXHIBIT 10.01
 
 
CONFIDENTIAL



 
ASSET PURCHASE AGREEMENT
 
BY AND AMONG
 
MEDINA PROPERTY GROUP, LLC
 
AND
 
SIERRA RESOURCE GROUP, INC.
 


 


 


 


 


 


 


 
Effective Date: April 23, 2010
 

 
 

--------------------------------------------------------------------------------

 
 
 
CONFIDENTIAL
TABLE OF CONTENTS
 
Page

ARTICLE I PURCHASE AND SALE
1
    1.1  Purchase of the Assets
1
    1.2  Purchase Price
2
    1.3  Excluded Liabilities
2
    1.4  Purchase Price Allocation
2
    1.5  Intentionally Deleted
2
    1.6  Third Party Beneficiaries
3
    1.7  NSR Obligations
3
ARTICLE II CLOSING
3
    2.1  Closing
3
    2.2  Seller Closing Deliveries
3
    2.3  Buyer Closing Deliveries
3
    2.4  Further Assurances
4
ARTICLE III [INTENTIONALY DELETED]
4
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE SELLER
4
     4.1  Corporate Status 4      4.2  Corporate Power and Authority 4      4.3 
Existing Condition 4      4.4  Title to and Sufficiency of Properties 5
     4.5  Use of Assets 5      4.6  Litigation 5      4.7  Validity of
Contemplated Transactions 5      4.8  Consents 6      4.9  Licenses and Permits
6      4.10 Water Requirements 6      4.11 Contracts and Commitments 6      4.12
Environmental Matters 6      4.13 Zoning 7      4.14 Tax Liabilities 7      4.15
Employee Benefit Matters 8      4.16 Compliance with Applicable Laws 8      4.17
Labor Matters 8      4.18 Non-Foreign 9      4.19 Patriot Act 9      4.20
Non-Foreign Status 9      4.21 No Undisclosed Liabilities 9      4.22 Disclosure
9  ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE BUYER 9

   5.1  Corporate Existence
9
    5.2  Corporate Power and Authority 
9



i
 
 

--------------------------------------------------------------------------------


 
 
CONFIDENTIAL
TABLE OF CONTENTS
(continued)
 
Page

    5.3  Validity of Contemplated Transactions
9
    5.4  No Conflicts
10
    5.5  Ability to Close
10
    5.6  Consents
10
    5.7  Brokers' Fees
10
    5.8  Patriot Act
10
    5.9  Information on Buyer
11
ARTICLE VI CONDITIONS PRECEDENT TO THE CLOSING
11
    6.1  Conditions Precedent to Buyer's Obligations
11
    6.2  Conditions Precedent to Seller's Obligations
12
ARTICLE VII COVENANTS OF THE PARTIES
12
    7.1  Confidentiality
12
    7.2  Due Diligence
12
    7.3  Access to Information
13
    7.4  Capitalization of Buyer; Protection of Shares Consideration
13
    7.5  Reasonable Efforts and Cooperation; Accomplish Transaction 13     7.6 
General Conduct 14     7.7  Other Restrictions 14     7.8  Further Restrictions
15 ARTICLE VIII POST CLOSING MATTERS AND COVENANTS 15     8.1  Access to Records
and Persons  15     8.2  Water Rights  15     8.3  Recording Fees  16     8.4 
Merger in Agreement  16 ARTICLE IX TERMINATION 16     9.1  Termination 16
ARTICLE X INDEMNIFICATION 16     10.1 Indemnification Obligation of the Seller 
16     10.2 Indemnification Obligation of Buyer  17     10.3 Claims Procedures
for Indemnification  18     10.4 Aggregate Liability  19     10.5 Exclusivity 
19 ARTICLE XI MISCELLANEOUS  19     11.1 Expenses  19     11.2 Contents of
Agreement; Parties in Interest  19     11.3 Assignment and Binding Effect  20
    11.4 Waiver  20     11.5 Notices  20

    11.6 No Benefit to Others
20
    11.7 Schedules and Exhibits
20

 
 
ii

 

 
 

--------------------------------------------------------------------------------

 



 
CONFIDENTIAL
TABLE OF CONTENTS
(continued)
 
Page

 

    11.8 Severability  20     11.9 Cooperation  20     11.10Counterparts  21
    11.11 Governing Law; Venue  21     11.12 Time is of the Essence  21

    11.13 Delivery by Facsimile
21
    11.14 Publicity
21

 
SCHEDULES AND EXHIBITS
 
Schedules
 
Schedule 1.1a        Mining Claims and Mill Sites
Schedule 1.1b        Machinery, Equipment, Etc.
 
Exhibits
 
Exhibit A       Form of Deed and Bill of Sale
Exhibit B        State of Arizona & Federal Permits
Exhibit C        Water Rights
Exhibit D        Bylaws of Buyer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
iii

 

 
 

--------------------------------------------------------------------------------

 



CONFIDENTIAL

 
ASSET PURCHASE AGREEMENT
 
 
THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into on
this 23th day of April 2010 (the “Effective Date”), by and between Medina
Property Group, LLC, a Florida limited liability company (the “Seller”) and
Sierra Resource Group, Inc., a Nevada corporation (the “Buyer”).
 
Preliminary Statements
 
WHEREAS, the Chloride Copper Project, located near Kingston, Arizona, is a
former copper producer comprised of a mineral deposit and some infrastructure,
including (i) a small open pit mine, (ii) an SX/EW plant, (iii) a leach pad with
mineralized material for heap leaching, (iv) a pad with tailings from previous
mining and processing, (v) three small low grade stockpiles, and (vi) mine
infrastructure including some buildings, office trailer and equipment, which may
have to be repaired or replaced (the “Mine”).
 
WHEREAS, the Seller is conducting work to assess the economics of putting the
Mine back into production and is the owner of certain permits, rights and
equipment with respect to the Mine which the Buyer is interested in
purchasing.  
 
WHEREAS, the Buyer is a publicly traded entity.
 
WHEREAS, the Buyer wishes to purchase the Assets (as defined below) for the
purchase price set forth herein and upon and subject to the terms and conditions
hereinafter set forth.
 
WHEREAS, the Buyer shall assume no trade obligations, indebtedness of any kind,
bank drafts or other liabilities of the Seller, contingent or otherwise, unless
specified herein.
 
WHEREAS, in consideration of the mutual agreements, representations, warranties,
covenants and agreements herein contained, and for other good and valuable
consideration, the receipt and sufficiency of all of which are hereby
acknowledged, the parties hereto agree as follows:


ARTICLE I
PURCHASE AND SALE


                 1.1 Purchase of the Assets. At the Closing (defined below), on
the terms and subject to the conditions set forth in this Agreement, the Seller
will validly and effectively, grant, sell, convey, transfer, assign and deliver
to the Buyer, free and clear of all liens, pledges, security interests, charges,
claims, restrictions and other encumbrances or defects of title of any nature
whatsoever, and the Buyer will purchase and acquire from the Seller, an
undivided eighty percent (80%) of Seller’s right, title and interest, as of
theClosing Date (defined below), in and to all of the Seller’s properties and
assets including, but not be limited to, those assets set forth below relating
to the Mine (collectively, the “Assets”):
 
 
1




 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL

 
The 37 unpatented lode mining claims, the 14 unpatented mill sites, and the
processing equipment and other property, excluding the Retained Interest,
described on Schedules 1.1(a) and 1.1(b) all AS-IS and WHERE-IS, without express
or implied warranty of any kind, the permits and approvals described on Exhibit
“B”, excluding the Retained Interest (the “Permits”), and the water rights
described on Exhibit “C”, excluding the Retained Interest (the “Water Rights”).
Buyer acknowledges and agrees that the Assets do not include the remaining
non-dilutable, non-divisable twenty percent (20%) of Seller’s right, title and
interest (the “Retained Interest”), retained by Seller or its designee(s) or
assigns, which is specifically excluded from this Agreement.
 
                1.2 Purchase Price. In consideration for the purchase of the
Assets set forth above, the Buyer will pay Twelve Million Seven Hundred Fifty
Thousand (12,750,000)  shares of common stock of Buyer issued to Seller or its
assignees (the “Shares Consideration” or the “Purchase Price”) as follows:
 
(a) The Shares Consideration shall be delivered at the Closing.
 
(b) Notwithstanding anything to the contrary contained herein, the Parties
recognize that the sum of One Hundred Twenty Five Thousand Dollars ($125,000.00)
is due and owing to the original seller for the purchase of the equipment where
the Mine is located.  This sum shall also be paid to Seller by Buyer at Closing
within 90 days, and is part of the Purchase Price.
 
 1.3 Excluded Liabilities.  The Buyer will assume no liabilities, obligations or
commitments of the Seller, including without limitation any trade obligations,
bank debt, or claims of any kind other than the NSR Obligations defined
below.  The Seller retains all other liabilities that relate to the Mine or the
Assets that result from or arise out of any event, occurrence, transaction,
action or inaction occurring prior to the Closing, including without limitation
liabilities under any “employee pension benefit plan” or “employee welfare
benefit plan” as those terms are defined in Sections 3(1) and 3(2) of the
Employee Retirement Income Security Act of 1974 as amended, any product
liability, warranty or other claims arising out of or relating to any product
manufactured, distributed or sold by the Seller at any time before Closing, and
any claims relating to patent or trademark infringement, taxes, workers
compensation, real estate or environmental, health or safety matters.
 
 1.4 Purchase Price Allocation. The Purchase Price shall be allocated among the
equipment comprising the Assets in accordance with an allocation schedule which
will be prepared prior to the Closing by the Buyer, subject to Seller approval
and, which schedule will be prepared in accordance with the United States
Internal Revenue Code (the “Code”).  In connection with the determination of the
foregoing allocation schedule, the parties shall cooperate with each other and
provide such information as any of them shall reasonably request.  The parties
will each report the federal, state and local and other tax consequences of the
purchase and sale contemplated hereby (including the filing of Internal Revenue
Service Form 8594) in a manner consistent with such allocation.
 
1.5 [Intentionally Deleted]
 
 
2
 
 
 

--------------------------------------------------------------------------------


 
 
CONFIDENTIAL
 
1.6 Third Party Beneficiaries. This Agreement is between the parties hereto only
and nothing herein shall establish any enforceable rights, legal or equitable,
in any person other than the Buyer and the Seller, including any employee of
either such party.
 
1.7  NSR Obligations. The following Net Smelter Return (“NSR”) obligations are
royalty payments made by a producer of metals based on gross metal production
from the property, less deduction of certain limited costs including and limited
to: smelting, refining, transportation and insurance costs, (if any), and is
paid Quarterly to the NSR recipients defined herein (copies of which have been
provided by Seller to Buyer and subject to which Buyer takes the Assets): (i)
Coach Capital LTD, 1% NSR on all ore for a period of 5 years (ii) MayLink (May
Lion, Inc., Xing-Lung Road, Sec. 1, #257, 2F Taipei, Taiwan) 7.5% NSR all
ore.  Buyer shall assume all of the aforementioned payment obligations upon the
Closing.
 


 
ARTICLE II
CLOSING
 
 2.1 Closing.  The Closing (the “Closing”) of the sale and purchase of the
Assets shall occur no later than June 15, 2010 (such date, the “Closing Date”)
and shall take place at the offices of the Seller’s counsel, Silverberg & Weiss,
P. A., 2665 Executive Park Drive, Suite #2, Weston, FL  33331, or at such other
time and place as the parties may mutually agree upon in writing.  The Parties
agree that the Assets shall be transferred and conveyed by Seller to Buyer at
Closing.
 
 2.2  Seller Closing Deliveries.  At the Closing and subject to the terms and
conditions herein contained the Seller shall deliver to the Buyer the following:
 
          (i) its executed counterpart to this Agreement;
 
          (ii) an executed general instrument of sale, and conveyance,
assignment, transfer and delivery with respect to all of the Assets, such
instrument to be in the form of Exhibit A attached hereto (the “Deed and Bill of
Sale”). This does not include a transfer of real property or the Retained
Interest;
 
          (iii) all of the Assets;
 
          (iv) releases of all liens and other encumbrances on the Assets or
bank payoffs letter with respect thereto; and
 
          (v) closing documents as reasonably requested by the Buyer, including
but not limited to a Certificate of the President of the Seller certifying the
accuracy of the representations and warranties as of the Closing Date, board
resolutions, incumbency certificate, consents from any third parties or such
other documents as necessary and appropriate to consummate this transaction.
 
 2.3 Buyer Closing Deliveries.
 
          (a) To the Seller.  At the Closing and subject to the terms and
conditions herein contained the Buyer shall deliver, or cause to be delivered,
to the Seller the following:
 
 
3
 
 

--------------------------------------------------------------------------------


 
 
CONFIDENTIAL
 
                 (i) its executed counterpart to this Agreement;
 
                (ii) stock certificate(s) representing the Shares Consideration;
 
                (iii) Any unpaid portion of the Purchase Price and
 
                (iv) closing documents as reasonably requested by the Seller,
including but not limited to a Certificate of the President of the Buyer
certifying the accuracy of the representations and warranties as of the Closing
Date, board resolutions, incumbency certificate, consents from any third parties
or such other documents as necessary and appropriate to consummate this
transaction..
 
 2.4 Further Assurances.  The Seller from time to time after the Closing, at the
Buyer’s reasonable request and at the Buyer’s expense, will execute, acknowledge
and deliver to the Buyer such other instruments of conveyance and transfer and
will take such other actions and execute and deliver such other documents,
certifications and further assurances as the Buyer may reasonably request in
order to vest more effectively in the Buyer, or to put the Buyer more fully in
possession of any of the Assets.
 


 
ARTICLE III
[INTENTIONALLY DELETED]
 


 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
Except as disclosed to the Buyer in the disclosure schedules delivered by the
Seller simultaneously with the execution of this Agreement, the Seller hereby
represents and warrants to the Buyer as of the Effective Date and as of the
Closing as follows (with the understanding that the Buyer is relying on each
such representation and warranty in entering into and performing this
Agreement):
 
 4.1 Corporate Status.  The Seller is a limited liability company duly
incorporated under the laws of Florida and is in good standing.  There are in
existence no outstanding options, contracts, commitments, warrants, agreements
or rights of any character or nature whatsoever affecting the issuance of the
Seller’s equity.
 
 4.2 Corporate Power and Authority.  The Seller has the full power, authority
and legal right to execute, deliver and perform this Agreement.  This Agreement
constitutes, and when executed and delivered will constitute, legal, valid and
binding agreements of the Seller enforceable against the Seller in accordance
with their respective terms, except as may be limited by bankruptcy, insolvency
and other similar laws affecting creditors’ rights generally and by general
equity principles.
 
 4.3 Existing Condition.  Since December 31, 2009, the Seller has not with
respect to the  Assets or the Mine:
 
 (a) sold, assigned or transferred any of its assets or properties;
 
 
4
 
 
 

--------------------------------------------------------------------------------


 
 
CONFIDENTIAL
 
 (b) suffered any damage, destruction or loss, whether or not covered by
insurance, materially and adversely affecting its business, operations, assets,
properties or prospects;
 
 (c) suffered any material adverse change in its business, operations, assets,
properties;
 
(d) received notice or had knowledge of any actual or threatened labor trouble,
strike, change in the economy or in the mining industry or other occurrence,
event or condition of any similar character which has had or might have a
material adverse effect on its business, operations, assets, properties or
prospects;
 
(e) made any capital expenditure or capital addition or betterment except such
as may be involved in the ordinary course of business;
 
(f) entered into any material transaction other than in the ordinary course of
its business consistent with past practice;
 
(g) operated the Mine other than in the ordinary course consistent with past
practice, and granted no general or individual increase in compensation.
 
 4.4 Title to and Sufficiency of Properties. The Seller has good, valid and
marketable title to all of the Assets free and clear of all liens, pledges,
security interests, charges, claims, restrictions and other encumbrances and
defects of title of any nature whatsoever and have the unrestricted right to
sell the Assets as herein provided.
 
 4.5 Use of Assets.  The Assets being conveyed have been used only in the lawful
conduct of the Mine.  Conveyance as contemplated by this Agreement will not
violate any federal statute or local law, ordinance, rule or regulation or any
corporate article of incorporation, bylaw, or resolution.
 
 4.6 Litigation.  Except for the notice of violation dated July 17, 1997
received from the Arizona Department of Environmental Quality, there is no
litigation, arbitration, investigation or other proceeding of or before any
court, arbitrator or governmental or regulatory official, body or authority
pending or threatened against the Seller which relates to any of the Assets, the
Mine or the transactions contemplated by this Agreement, nor does the Seller
know of any basis for such litigation, arbitration, investigation or other
proceeding, which if decided adversely would have a material adverse effect upon
the financial condition of the Seller.  The Seller is not a party to any
judgment, order, writ, injunction, decree or award of any court, arbitrator or
governmental or regulatory official, body or authority which affects the Assets
or the Mine or the transactions contemplated by this Agreement.
 
 4.7 Validity of Contemplated Transactions.  The execution, delivery and
performance of this Agreement and the transactions contemplated hereby by the
Seller will not contravene or violate (a) any law, rule or regulation to which
the Seller is subject, (b) any judgment, order, writ, injunction, decree or
award of any court, arbitrator or governmental or regulatory official, body or
authority which is applicable to the Seller, or (c) the charter documents of the
Seller or any securities issued by the Seller; nor will such execution, delivery
or performance violate, be in conflict with or result in the breach (with or
without the giving of notice or lapse of time, or both) of any term, condition
or provision of, or require the consent of any other party, to, any indenture,
agreement, contract, commitment, lease, plan, license, permit, authorization or
other instrument, document or understanding, oral or written, to which the
Seller is a party, by which the Seller may have rights or by which any of the
Assets may be bound or affected, or give any party with rights thereunder the
right to terminate, modify, accelerate or otherwise change the existing rights
or obligations of the Seller thereunder except in each case for any such item
which would not have a material adverse effect.
 
 
5
 
 
 

--------------------------------------------------------------------------------


 
 
CONFIDENTIAL
 
 
 4.8 Consents. No authorization, approval or consent, and no registration or
filing with any governmental or regulatory official, body or authority is
required in connection with the execution, delivery and performance of this
Agreement by the Seller.
 
 4.9 Licenses and Permits. The Seller owns all certificates, licenses, permits,
approvals, franchises, registrations, accreditations and other authorizations
listed on Exhibit B, as are necessary or appropriate in order to enable the
Seller to own and use the Assets and to own and conduct the Mine.  The Seller
has complied in all material respects, and the Seller is in compliance in all
material respects, with the terms and conditions of any such licenses and
permits.  No additional license or permit is required from any government entity
in connection with the operation of the Mine.  No claim has been made by any
government entity (and, to the knowledge of the Seller, no such claim has been
threatened) to the effect that a license or permit not possessed by the Seller
is necessary in respect of the Mine.
 
 4.10 [Intentionally Deleted]
 
        4.11 Contracts and Commitments.  The Seller is not a party to any
undisclosed contract or any undisclosed commitment, whether oral or written.
 
 4.12 Environmental Matters.
 
 (a) The Seller has not discharged or caused to be discharged, on, under or
about any facility of its business, including without limitation into the
ambient air, surface water, groundwater, land surface, or subsurface strata, any
solvents, pollutants, chemicals, flammables, contaminants, gasoline, petroleum
products, crude oil, explosives, radioactive materials, hazardous materials or
other hazardous or toxic materials, substances, or wastes, or polychlorinated
biphenyls or related or similar materials, asbestos or any material containing
asbestos, (collectively, the “Hazardous Substances”).
 
 (b) The Seller has not used any facility owned or leased by it to generate,
manufacture, refine, transport, treat, store, handle, dispose, transfer,
produce, process or in any manner deal with Hazardous Substances, except in
compliance with applicable Environmental Laws, as defined herein, including, but
not limited to any applicable federal, state or local governmental law, rule,
regulation or ordinance, including, without limitation, the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended (42
U.S.C. Sections 9601, et seq.), the Hazardous Materials Transportation Act, as
amended (49 U.S.C. Section 1801, et seq.), the Resource Conservation and
Recovery Act, as amended (42 U.S.C. Sections 6901 et seq.), the Federal Water
Pollution Control Act, as amended (33 U.S.C. Sections 1251 et seq.), the Clean
Air Act, as amended (42 U.S.C. Sections 7401 et seq.) the Toxic Substances
Control Act, as amended (15 U.S.C. Sections 2601 et. seq.), the Clean Water Act,
as amended (33 U.S.C. Sections 1251 et. seq.) (collectively all such laws,
rules, ordinances or regulations called herein, “Environmental Laws”);
 
 
6
 
 

--------------------------------------------------------------------------------


 
 
CONFIDENTIAL
 
 
 (c) The Seller has obtained  all required registrations, permits, licenses, and
other authorizations which are required under federal, state and local laws and
regulations relating to pollution or protection of the environment, including
but not limited to all Environmental Laws and including all laws relating to
emissions, discharges, releases, or threatened releases of Hazardous Substances
or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of Hazardous Substances;
 
 (d) The Seller is in compliance in all material respects with all terms and
conditions of such required registrations, permits, licenses and authorizations,
and is also in compliance with all other limitations, restrictions, conditions,
standards, prohibitions, requirements, obligations, schedules and timetables
contained in the Environmental Laws or contained in any regulation, code, plan,
order, decree, judgment, injunction, notice or demand letter issued, entered,
promulgated or approved thereunder;
 
 (e) There is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice of violation, investigation, proceeding, notice or demand letter
pending, or threatened  relating in any way to (i) the Environmental Laws or any
regulation, code, plan, order, decree, judgment, injunction, notice or demand
letter applicable to it issued, entered, promulgated, or approved thereunder, or
(ii) relating to the release into the environment by the Seller of any Hazardous
Substances whether or not occurring at or on a site owned, leased or operated by
the Seller; and
 
 (f) The Seller has timely filed all reports, obtained all required approvals,
generated and maintained all required data, documentation and records required
by the Environmental Laws or any regulation, code, plan, order, decree,
judgment, injunction, notice or demand letter issued, entered, promulgated, or
approved thereunder.
 
 4.13 Zoning.  The Seller is currently in compliance with all applicable zoning
regulations and the current use, and the intended use by the Buyer, of the
property on which the Mine and the Assets are located is in compliance with all
laws and does not violate any local zoning ordinances.
 
4.14 Tax Liabilities.  The Seller has properly completed and timely filed all
federal, state, county, local and foreign income, excise, property, sales and
other tax returns relating to the Mine and the Assets which are required to be
filed up to and including the Effective Date and has paid all taxes which have
become due, or any assessment which has become payable relating to the Mine or
the Assets, except where the failure to file or pay taxes would not have a
material adverse effect on the financial condition of the Seller.  There are no
taxes, liens or governmental charges owed, pending or threatened which affect
the Mine or the Assets.  The Seller shall be responsible for any transfer taxes
which are payable as a result of the sale of the Assets of the Seller to the
Buyer.
 
 
7
 
 
 

--------------------------------------------------------------------------------


 
 
CONFIDENTIAL
 
 
                 4.15 Employee Benefit Matters.   The Seller has not been and
currently is not a party to any “employee benefit plan”, as defined in
Section 3(3) of ERISA, personnel policy, collective bargaining agreement, profit
sharing, stock option, stock purchase, pension, bonus, incentive, retirement,
incentive award plan or arrangement, vacation policy, severance pay policy or
agreement, deferred compensation agreement or arrangement, consulting agreement,
employment contract, medical reimbursement, life insurance or other benefit
plan, agreement, arrangement, program, practice or understanding.
 
                 4.16 Compliance with Applicable Laws.  To the knowledge of the
Seller, the Seller has complied with all laws, regulations, injunctions, decrees
and orders applicable to the Mine and the Assets and has received no written
notice of any alleged violation of any such law, regulation, injunction, decree
or order for which the failure to comply would, in any individual case or in the
aggregate, have an adverse effect on the Mine and the Assets.  Neither the
ownership of the Assets or the use of the Seller’s properties in the operation
of the Mine conflicts with the rights of any other person, firm or corporation
or violates, with or without the giving of notice or the passage of time, or
both, or will violate, conflict with or result in a default, right to accelerate
or loss of rights under, any terms or provisions of its Articles of Organization
or Operating Agreement as presently in effect, or any lien, encumbrance,
mortgage, deed of trust, lease, license, agreement, understanding, law,
ordinance, rule or regulation, or any order, judgment or decree to which the
Seller is a party or by which the Seller may be bound or affected.  The Seller
has not received any written notice from any person alleging any violation by
the Mine of any law, ordinance, code, rule or regulation or requiring or calling
attention to the necessity of any work, repairs, new construction, installation
or alteration in connection with the Mine.
 
 4.17 Labor Matters.
 
 (a) The Seller has no incentive plans or policies, employment policies and
handbooks, employment agreements, collective bargaining agreements, union
contracts or similar types of agreements (including, without limitation, any
side letters) by which the Seller is bound or covered relating to the Mine or
the Assets.  Accurate and complete copies of all such agreements and contracts
have been delivered to the Buyer prior to the Effective Date.
 
 (b) There is no strike or union organizational activity or any allegation,
charge or complaint of employment discrimination, unfair labor practice or other
similar occurrence, pending or threatened against the Seller relating to the
Mine or the Assets, nor, has the Seller operated the Mine or used the Assets in
such a way which, to the best of its knowledge, would give rise to any such
allegation, charge, or complaint.
 
 (c) All employees of the Seller have been properly classified and no person is
treated as an independent contractor or third party agency employee who should
be treated as an employee under the laws of the country in which such individual
performs services.
 
 4.18 Non-Foreign.  The Seller is not a “foreign person,” as defined under
§1445(f) of the Code.
 
 
8
 
 

--------------------------------------------------------------------------------


 
 
CONFIDENTIAL
 
 
 4.19 Patriot Act.  The Seller is not on the Specially Designated National and
Blocked Persons List (the “List”) of the Office of Foreign Assets Control (the
“Office”) of the United States Department of the Treasury and is not otherwise
blocked or banned by any Office rule or any other law or regulation, including
but not limited to the USA Patriot Act (the “Act”) or Executive Order 13224 (the
“Order”).
 
 4.20 Non-Foreign Status.  The Buyer is not a “foreign person,” as defined under
§1445(f) of the Code.


 4.21 No Undisclosed Liabilities.  To the knowledge of the Seller, the Mine has
no undisclosed liability of any nature.
 
 4.22 Disclosure.  No representation or warranty by the Seller contained in this
Agreement, nor any statement or certificate furnished or to be furnished by the
Seller to the Buyer or its representatives in connection herewith or pursuant
hereto, contains or will contain any untrue statement of material fact, or omits
to state any material fact required to make the statements herein or therein
contained not misleading or necessary in order to provide a prospective buyer of
the Assets with adequate information as to the Seller and its condition
(financial and otherwise), properties, assets, liabilities, and business, and
the Seller has disclosed to the Buyer in writing all material adverse facts
known to them relating to the same.
 


 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE BUYER
 
The Buyer hereby represents and warrants to the Seller as of the Effective Date
and as of the Closing as follows (with the understanding that the Seller is
relying on each such representation and warranty in entering into and performing
this Agreement):
 
         5.1 Corporate Existence.  The Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada.
 
 5.2 Corporate Power and Authority.  The Buyer has the power, authority and
legal right to execute, deliver and perform this Agreement.  The execution,
delivery and performance of this Agreement by the Buyer and any document to be
delivered at the Closing  have been duly authorized by all necessary corporate
action.  This Agreement has been, and any document to be delivered at the
Closing will be, duly executed and delivered by the Buyer and constitutes the
legal, valid and binding agreement of the Buyer enforceable against it in
accordance with its terms, except as may be limited by bankruptcy, insolvency
and other similar laws affecting creditors’ rights generally and by general
equity principles.
 
 5.3 Validity of Contemplated Transactions.  The execution, delivery and
performance of this Agreement by the Buyer will not contravene or violate (a)
any law, rule or regulation to which the Buyer is subject, (b) any judgment,
order, writ, injunction, decree or award of any court, arbitrator or
governmental or regulatory official, body or authority which is applicable to
the Buyer, or (c) the Operating Agreement of the Buyer or any securities issued
by the Buyer; nor will such execution, delivery or performance violate, be in
conflict with or result in the breach (with or without the giving of notice or
lapse of time, or both) of any term, condition or provision of, or require the
consent of any other party, to, any indenture, agreement, contract, commitment,
lease, plan, license, permit, authorization or other instrument, document or
understanding, oral or written, to which the Buyer is a party, by which the
Buyer may have rights or by which any of the Assets may be bound or affected, or
give any party with rights thereunder the right to terminate, modify, accelerate
or otherwise change the existing rights or obligations of the Buyer
thereunder.  No authorization, approval or consent, and no registration or
filing with any governmental or regulatory official, body or authority is
required in connection with the execution, delivery and performance of this
Agreement by the Buyer except in each case for any item which would not have a
material adverse effect.
 
 
9
 
 
 

--------------------------------------------------------------------------------


 
 
CONFIDENTIAL
 
 
                 5.4 No Conflicts. The execution, delivery and performance by
the Buyer of this Agreement and the consummation of the transactions
contemplated hereby will not (a) conflict with or result in a breach or
violation of any term or provision of, or constitute a default under (with or
without notice or passage of time, or both), or otherwise give any person a
basis for accelerated or increased rights or termination or nonperformance
under, any indenture, mortgage, deed of trust, loan or credit agreement, lease,
license or other agreement or instrument of which the Buyer is a party or by
which the Buyer is bound or affected (b) result in the violation of the
provisions of the operating agreement of the Buyer or (c) otherwise adversely
affect the contractual or other legal rights or privileges of the Buyer as it
relates to its ability to consummate the transactions contemplated by this
Agreement.
 
5.5 Ability to Close. The Buyer has the ability and financial wherewithal to
close the transactions contemplated by this Agreement and shall pay the Purchase
Price on the Closing Date.
 
5.6 Consents. All consents, authorizations and approvals of any person or entity
to or as a result of the consummation of the transactions contemplated hereby,
that are necessary or advisable in connection with the operations and business
of the Buyer as currently conducted and as proposed to be conducted, or for
which the failure to obtain the same might have, individually or in the
aggregate, a material adverse effect on the Buyer, have been lawfully and
validly obtained by the Buyer.  The Seller shall fully cooperate with and assist
the Buyer in obtaining any consents necessary or advisable hereunder.
 
5.7 Brokers’ Fees. No broker, finder or similar agent has been employed by or on
behalf of the Buyer in connection with this Agreement or the transactions
contemplated hereby, and the Buyer has not entered into any agreement or
understanding of any kind with any person or entity for the payment of any
brokerage commission, finder’s fee or any similar compensation in connection
with this Agreement or the transactions contemplated hereby.
 
5.8  Patriot Act. The Buyer is not on the List and is not otherwise blocked or
banned by any Office rule or any other law or regulation, including but not
limited to the Act or the Order.
 
5.9  Information on Buyer.  The Information furnished by Buyer to Seller,
including but not limited to Buyer’s bylaws, a copy of which is attached hereto
as Exhibit D, shall be complete and true and correct in all material aspects.
 
 
10
 
 
 

--------------------------------------------------------------------------------


 


CONFIDENTIAL


 
ARTICLE VI
CONDITIONS PRECEDENT TO THE CLOSING
 
 6.1 Conditions Precedent to Buyer’s Obligations.  All obligations of the Buyer
under this Agreement are subject to the fulfillment or satisfaction, prior to or
at the Closing, of each of the following conditions precedent:
 
 (a) Compliance with this Agreement.  The Seller shall have performed and
complied in all material respects, with all agreements and conditions required
by this Agreement to be performed by it prior to or at the Closing.
 
 (b) No Threatened or Pending Litigation.  On the Closing Date, no suit, action
or other proceeding, or injunction or final judgment relating thereto, shall be
threatened or be pending before any court or governmental or regulatory
official, body or authority in which it is sought to restrain or prohibit or to
obtain damages or other relief in connection with this Agreement or the
consummation of the transactions contemplated hereby, and no investigation that
might result in any such suit, action or proceeding shall be pending or
threatened.
 
 (c) No Material Damage.  The Assets shall not have been damaged or destroyed
(other than sales of inventory in the ordinary course of business).
 
 (d) Certificates.   The Seller shall have furnished the Buyer with such
certificates of its officers and others to evidence compliance with the
conditions set forth in this Section 6.1 as may be reasonably requested by the
Buyer.
 
 (e) Seller Deliveries.  The Seller shall have delivered all items as required
by Section 2.2.
 
 (f) Accuracy of Representations and Warranties.  Except for changes
contemplated or permitted by this Agreement, the representations and warranties
of the Seller included in this Agreement, the Schedules to this Agreement and
any Exhibit or other document delivered by the Seller pursuant to this
Agreement, shall be true and correct in all material respects on and as of the
Closing with the same effect as though such representations and warranties are
being been made on as of the Closing Date.  The Buyer in its sole discretion,
shall have the right to waive or defer compliance by the Seller at Closing with
any representation or warranty.
 
 (g) Performance of Covenants and Agreements.  Each agreement, covenant or
obligation of the Seller to be performed at or before Closing under the terms
hereof shall have been duly performed in all material respects or waived by the
Buyer in its sole and absolute discretion.
 
 (h) No Material Adverse Change.  Between the Effective Date and the Closing
Date, there has been no material adverse change affecting the Assets or the Mine
, its financial condition or prospects.
 
 
11
 
 
 

--------------------------------------------------------------------------------


 
 
CONFIDENTIAL
 
 
                                 (i) Consents.  The Seller shall have received
all consents, authorizations, approvals, filings, exemptions and waivers from
government entities and all material consents, authorizations, approvals,
filings, exemptions and waivers from other persons necessary or advisable to
permit the Seller to consummate the transaction contemplated hereunder and/or
convey the Assets.
 
The Buyer may waive any condition specified in this Section   6.1 if it executes
a writing so stating at or prior to the Closing.
 
 6.2 Conditions Precedent to Seller’s Obligations.  All obligations of the
Seller under this Agreement are subject to the fulfillment or satisfaction,
prior to or at the Closing, of each of the following conditions precedent:
 
 (a) Compliance with this Agreement.  The Buyer shall have performed and
complied in all material respects, with all agreements and conditions required
by this Agreement to be performed by it prior to or at the Closing.
 
 (b) No Threatened or Pending Litigation.  On the Closing Date, no suit, action
or other proceeding, or injunction or final judgment relating thereto, shall be
threatened or be pending before any court or governmental or regulatory
official, body or authority in which it is sought to restrain or prohibit or to
obtain damages or other relief in connection with this Agreement or the
consummation of the transactions contemplated hereby, and no investigation that
might result in any such suit, action or proceeding shall be pending or
threatened.
 
 (c) Accuracy of Representations and Warranties.  The representations,
warranties and agreements made by the Buyer herein shall be true in all material
respects on and as of the Closing Date with the same effect as though such
representations and warranties are being made or given on and as of the Closing
Date, except as affected by transactions contemplated hereby.
 
                                 (d) Performance of Covenants and
Agreements.  Each agreement, covenant or obligation of the Buyer to be performed
at or before Closing under the terms hereof shall have been duly performed in
all material respects or waived by the Seller in its sole discretion.
 
 (e) Buyer Deliveries.  The Buyer shall have delivered all items as required by
Section 2.3.
 
The Seller may waive any condition specified in this Section 6.2 if they execute
a writing so stating at or prior to the Closing.
 


 
ARTICLE VII
COVENANTS OF THE PARTIES
 
 7.1 Confidentiality.  THE EXECUTION AND DELIVERY OF, AND THE RESPECTIVE TERMS
OF, ANY LETTERS OF INTENT, TERM SHEETS AND OF THIS AGREEMENT BY AND BETWEEN THE
PARTIES AND/OR THEIR AFFILIATES ON BEHALF OF THE PARTIES; THE IDENTITIES OF THE
RELEVANT PARTIES, THEIR RESPECTIVE PRINCIPALS AND PRIOR OWNERS, AS WELL AS THE
TITLE HISTORY OF THE ASSETS ARE CONFIDENTIAL AND SHALL NOT BE DISCLOSED TO ANY
THIRD PARTY. IF A PARTY IS NOTIFIED OR IS OTHERWISE BEING COMPELLED TO DISCLOSE
ANY INFORMATION COVERED UNDER THIS SECTION 7.1, EACH PARTY AGREES WITH RESPECT
TO ANY SUCH NOTICE OR REQUIRED DISCLOSURE TO IMMEDIATELY INFORM THE OTHER PARTY
IN WRITING OF THE CONTENTS OF ANY PROPOSED OR POTENTIAL DISCLOSURE SUFFICIENTLY
IN ADVANCE OF ITS RELEASE TO PERMIT THE OTHER PARTY, IN ITS DISCRETION, TO
COMMENT THEREON, FILE FOR A PROTECTIVE ORDER (WHEREUPON THE OTHER PARTY SHALL
ASSIST) AND/OR SUBSEQUENTLY TO JOINTLY OR SIMULTANEOUSLY MAKE A
DISCLOSURE.   THIS COVENANT SHALL SURVIVE THE CLOSING FOR TEN (10) YEARS, OR THE
LONGEST PERIOD ALLOWED UNDER LAW.
 
 
12
 
 

--------------------------------------------------------------------------------


 
 
CONFIDENTIAL
 
 
 7.2 Due Diligence. The Buyer and Seller each respectively warrant to the other
that each has satisfactorily performed its due diligence investigations on the
other Party and has made the independent decision to proceed to closing the
transaction contemplated by this Agreement.
 
 7.3 Access to Information.  The Buyer and Seller each respectively warrant to
the other that each has been provided with full material access to such
information required by each Party to satisfactorily conduct its due diligence
investigation.
 
7.4 Capitalization of Buyer; Protection of Shares Consideration.  The Buyer
hereby covenants and agrees that on the date the Shares Consideration are
issued, the capitalization of Buyer shall consist of only one class of stock, no
issued or outstanding options, warrants or other rights and Eighteen Million Two
Hundred Fourty Two Thousand (18,242,000) issued and outstanding shares of common
stock comprised of (i) the Shares Consideration; (ii) One Million Nine Hundred
Seventeen Thousand (1,917,000) shares in the name of Black Diamond Realty Trust,
Inc; and (iii) Three Million Five Hundred Seventy Five Thousand (3,575,000)
shares held by thirty two (32) other shareholders. Buyer represents and warrants
and shall re-affirm at Closing to Seller that prior to the Closing, prior to
issuance of the Shares Consideration and the ownership of the Shares vesting in
Seller, Buyer has not and shall not (i) incur any indebtedness or take any
action relating to the incurring of indebtedness; (iii) in any other way dilute
the value of the shares represented by the Shares Consideration, including but
not limited to promising or providing options, warrants or other current or
future related rights; or (iv) made a representations, press releases,
registrations, filings or other commitments to any non-party or the public at
large.
 
 7.5 Reasonable Efforts and Cooperation; Accomplish Transaction.  The Seller
shall use commercially reasonable efforts to take, or cause to be taken, all
appropriate actions, and to do, or cause to be done, all things necessary,
proper or advisable under applicable laws and to consummate the transactions
contemplated hereunder, including, without limitation, (i) cooperating with the
Buyer in the preparation and filing of all forms, notifications, reports and
information, if any, required or reasonably deemed advisable pursuant to any
law, statute, rule or regulation, including the stock exchange rules; (ii) using
commercially reasonable efforts to obtain all licenses, permits, consents,
approvals, authorizations, qualifications and orders of any government entity or
other persons, (iii) making on a prompt and timely basis all governmental or
regulatory notifications and filings required to be made by it for the
consummation of the transactions contemplated hereunder, (iv) defending all
legal proceedings challenging this Agreement and to lift or rescind any
injunction or restraining order or other order adversely affecting the ability
of the parties to consummate the transactions contemplated hereunder, and (v)
executing and delivering such additional instruments and other documents and
shall take such further actions as may be necessary or appropriate to
effectuate, carry out and comply with all of the terms of this Agreement and the
transactions contemplated hereunder.
 
 
13
 
 

--------------------------------------------------------------------------------


 
 
CONFIDENTIAL
 
 
                 7.6 General Conduct.  Prior to the Closing Date, the Seller
will use the Assets in the normal course and will use reasonable efforts to
preserve the Mine, the Assets and the business organization of the Seller intact
and retain the services of its present officers, employees and agents to the end
that it may retain its goodwill and preserve its business relationships with
customers, suppliers and others.
 
 7.7 Other Restrictions. In addition, the Seller covenants that, from the
Effective Date until the Closing:
 
 (a) the Seller’s business will be conducted only in the ordinary course, and
none of its properties or any of the Assets will be sold or otherwise disposed
of, mortgaged, pledged or otherwise hypothecated, except in the ordinary course
of business;
 
 (b) no general increase or individual increase will be made in the compensation
payable or to become payable by the Seller to any of its officers, employees or
agents, and no reimbursement of expenses unrelated to the Seller’s business in
its ordinary course shall be made;
 
 (c) no contract, obligation or commitment will be entered into or assumed by or
on behalf of the Seller, which affects the Assets, extending beyond the Closing,
except normal commitments for the purchase of materials, supplies, licenses and
other assets used in the ordinary course of business, and for commitments to
customers incurred in the ordinary course of business;
 
 (d) no change, other than those required in the ordinary course of business,
will be made affecting the Seller’s personnel or agents;
 
 (e) the Seller will maintain its equipment in the same operating condition and
repair as of the Effective Date, using its customary standards of maintenance,
reasonable wear and tear excepted;
 
                                 (f) the Seller will continue to carry insurance
in the forms and in the amounts now carried;
 
                                 (g) upon prior reasonable notice, the Seller
will permit the Buyer to have access to its books and records with respect to
the Assets and its business;
 
 (h) upon prior reasonable notice, the Seller will make the Assets available for
observation by the Buyer during normal working hours;
 
 
14
 
 
 

--------------------------------------------------------------------------------


 
 
CONFIDENTIAL
 
 
                                 (i) the Seller will not enter into or terminate
any lease, agreement, contract or other commitments in connection with the Mine
or the Assets or otherwise cancel or waive any claim or right with respect to
the Mine or the Assets; and
 
 (j) the Seller will not create or incur any indebtedness, liability or
obligation in connection with the Mine or the Assets, other than in the ordinary
course.
 
 7.8 Further Restrictions. Between the Effective Date and the Closing Date, the
Seller shall:
 
 (a) Do nothing, and permit nothing to be done (which is within its control),
which will or might cause the Seller to use the Assets in an improper or illegal
manner;
 
                                 (b) Not cause a default in any the terms,
conditions and obligations of any of the contracts and other agreements of the
Seller;
 
 (c) To the extent permissible by law, maintain its corporate existence in good
standing, and its licenses and permits and comply fully with all laws respecting
its formation, existence, activities and operations;  and
 
                                 (d) Seek the advice of the Buyer on all new
material contracts, agreements, commitments or bids, the hiring and firing of
employees, all litigation and arbitration matters, and such other general
matters relevant to the operations of the Mine and Assets. Nothing herein shall
be interpreted to require the Buyer’s consent; however, it is the intent that
the Seller shall review and consult with the Buyer prior to taking action on any
of the foregoing matters and that the Buyer and the Seller shall work together
in a cooperative fashion in connection with any of the foregoing.
 


 
ARTICLE VIII
POST CLOSING MATTERS AND COVENANTS
 
 8.1 Access to Records and Persons.  The Seller and the Buyer agree that, both
before and after the Closing, each will have access, upon prior reasonable
written request and at any reasonable time during normal business hours, to the
other’s officers and employees and to its books and records relating to the
assets, properties and operations of the Seller, and each shall have the right
to make copies of such books and records; provided, however, that such access
shall be solely for the purpose of enabling such party to prepare financial
statements and tax returns, and any litigation, claims, collection or
arbitration matters and for such other business purposes as the Seller and the
Buyer may agree.  No party to this Agreement shall destroy or discard its books
and records for a period of five (5) years after the Closing Date without first
providing the other parties adequate opportunity to retrieve such books and
records.
 
 8.2 Water Rights.  Seller has informed Buyer and Buyer acknowledges that there
is pending an auction for water rights associated with a well referred to
generally as the Santa Claus Well and that the estimated costs of the Water
Rights is Forty Two Thousand Dollars ($42,000.00).  Payment of the fees, costs
and expenses relating to any of the rights with respect to the Water
Requirements or other water rights shall be the obligation of the Buyer.
 
 
15
 
 
 

--------------------------------------------------------------------------------


 
 
CONFIDENTIAL
 
 
                 8.3 Recording Fees.  The Buyer shall pay all fees and charges
required in connection with filing and recording the Deed and Bill of Sale.
 
 8.4 Merger in Agreement.  All other agreements, covenants, representations and
warranties by any party relating to the Assets, including, but not limited to,
any letters of intent or term sheets, are merged in this Agreement, in the
Exhibits and in the other documents specifically provided for herein. This
Agreement shall prevail. No agreements, covenants, representations or warranties
relating to the Assets or the transaction contemplated hereby that are not
expressly set forth in this Agreement have been made by any party hereto.
 


 
ARTICLE IX
TERMINATION
 
                 9.1 Termination.  This Agreement may be terminated at any time:
 
 (a) by mutual consent of the parties;
 
 (b) by either party if the Closing shall not have occurred in accordance with
Section 2.1, and the party seeking termination is ready, willing and able to
close and not in material default of its obligations under this Agreement;
 
 (c) by either party if there shall have been a material misrepresentation or
breach of warranty or a breach of a material covenant on the part of the other
party in the representations and warranties or covenants set forth herein or in
any Schedule, Exhibit or other instrument delivered in connection herewith,
which misrepresentation or breach is not cured prior to the Closing.
 


 
ARTICLE X
INDEMNIFICATION
 
                 10.1 Indemnification Obligation of the Seller.   The Seller
shall reimburse, indemnify and hold harmless the Buyer, and its officers,
directors and members, (each such person is referred to herein as a “Seller
Indemnified Party”) against and in respect of:
 
 (a) any and all actions, suits and claims, or legal, administrative, arbitral,
governmental or other proceedings or investigations against any Seller
Indemnified Party, that relate to the Seller the Mine or the Assets and which
result from or arise out of any event, occurrence, action, inaction or
transaction occurring on or prior to the Closing Date;
 
 (b)any and all liabilities and obligations of any nature whatsoever of or
relating to the Seller or to the Mine or the Assets on or prior to the Closing,
including any employee severance or similar benefits and liabilities and
obligations arising out of occurrences or actions on or prior to the Closing
Date under any “employee pension benefit plan” or “employee welfare benefit
plan” as those terms are defined in Sections 3(1) and 3(2) of the Employee
Retirement Income Security Act of 1974, as amended, any product liability,
warranty or other claims arising out of or relating to any product manufactured,
distributed or sold by the Seller at any time before Closing, and any claims
relating to patent or trademark infringement, taxes, workers compensation, real
estate or environmental, health or safety matters;
 
 
16
 
 

--------------------------------------------------------------------------------


 
 
CONFIDENTIAL
 
 
                                 (c) any and all damages, losses, settlement
payments, deficiencies, liabilities, costs and expenses suffered, sustained,
incurred or required to be paid by any Seller Indemnified Party because of or
that result from, relate to or arise out of the material untruth, inaccuracy or
breach of, or the failure to fulfill, any representation, warranty, agreement,
covenant or statement (i) of the Seller contained in this Agreement or (ii)
contained in any certificate, or schedule, document or instrument furnished to
the Seller Indemnified Party by or on behalf of the Seller at the Closing;
 
                                 (d) any and all actions, suits, claims or
legal, administrative, arbitral, governmental or other proceedings involving the
Seller Indemnified Party that relate to environmental, safety or health matters
arising from the Seller’s ownership, use, operation, or occupancy of any real
property or improvements at any time, except as caused by the Seller Indemnified
Party, directly or indirectly, after the Closing Date; and
 
 (e) any and all actions, suits, claims, proceedings, assessments, fines,
judgments, costs and other expenses (including, without limitation, reasonable
legal fees and expenses) incident to any of the foregoing or to the enforcement
of this Section 10.1 to the extent the Seller Indemnified Party prevails in such
action.  The Seller Indemnified Party shall promptly notify the Seller of the
existence of any matter to which the obligations set forth in this paragraph
shall apply, and shall give the Seller reasonable opportunity to defend any
claim or litigation at its own expense, with counsel of its own selection
approved by the Seller Indemnified Party (which shall not be unreasonably
withheld); provided that the Seller Indemnified Party shall also at all times
have the right fully to participate in such defense at its own expense.  If the
Seller shall fail, within a reasonable time after such notice, to defend such
claim or litigation, the Seller Indemnified Party or any successor to the
business and assets of the Seller Indemnified Party shall have the right, but
not the obligation, to defend, compromise or settle any such claim or
litigation.
 
                 10.2 Indemnification Obligation of Buyer.   Except to the
extent the Seller has agreed to be liable to a Buyer Indemnified Party,  the
Buyer will indemnify and hold harmless the Seller, and its officers, directors,
and shareholders, (each such person is referred to herein as a “Buyer
Indemnified Party”) against and in respect of:
 
 (a) any and all actions, suits, claims or legal, administrative, arbitration,
governmental or other proceedings or investigations, against any Buyer
Indemnified Party that relate to the Buyer, the Mine or the Assets and which
result from or arise out of any event, occurrence, action, inaction or
transaction occurring after the Closing Date;
 
                                 (b)any and all damages, losses, settlement
payments, deficiencies, liabilities, costs and expenses suffered, sustained,
incurred or required to be paid by any Buyer Indemnified Party because of or
that result from, relate to or arise out of the material untruth, inaccuracy or
breach of, or the failure to fulfill, any representation, warranty, agreement,
covenant or statement (i) of the Buyer contained in this Agreement or (ii)
contained in any certificate, schedule, statement, document or instrument
furnished to the Buyer Indemnified Party by or on behalf of the Buyer at the
Closing; and
 
 
17
 
 
 

--------------------------------------------------------------------------------


 
 
CONFIDENTIAL
 
 
 
 (c) any and all actions, suits, claims, proceedings, investigation, demands,
assessments, audits, fines, judgments, costs and other expenses (including,
without limitation, reasonable legal fees and expenses) incident to any of the
foregoing or to the enforcement of this Section 10.2 to the extent the Buyer
Indemnified Party prevails in such action.  The Buyer Indemnified Party shall
promptly notify the Buyer of the existence of any matter to which the
obligations set forth in this paragraph shall apply, and shall give the Buyer
reasonable opportunity to defend any claim or litigation at its own expense,
with counsel of its own selection approved by the Buyer Indemnified Party;
provided that the Buyer Indemnified Party shall also at all times have the right
fully to participate in such defense at its own expense.  If the Buyer shall
fail, within a reasonable time after such notice, to defend such claim or
litigation, the Buyer Indemnified Party, or any successor to the business and
assets of the Buyer, shall have the right, but not the obligation, to defend,
compromise or settle any such claim or litigation.
 
                 10.3 Claims Procedures for Indemnification.
 
 (a) Notice.  If following the Closing a party to this Agreement (a “Claimant”)
wishes to make a claim for indemnity (the “Claim”) against another party (the
“Indemnitor”), the Claimant shall promptly give the Indemnitor written notice of
the basis for and existence of the Claim (“Claim Notice”), setting forth all
specifics of the Claim then known by the Claimant.
 
 (b) Response.  If the Claim derives from a third-party claim or action against
the Claimant, the Indemnitor may, within ten (10) days of receiving the Claim
Notice, stipulate in writing that he/she/it is obligated to indemnify for the
Claim, and, if he/she/it does so, may thereafter promptly defend against the
Claim in Claimant’s name and on his/her/it’s behalf, at Indemnitor’s own cost
and expense, with counsel reasonably satisfactory to the Claimant.
 
 (c) Assumption of Claim.  If Indemnitor assumes the Claim, Claimant may at
his/her/its sole cost and expense retain counsel of its own choosing, and
(subject to negotiation of a joint defense agreement) Indemnitor will share
relevant information with Claimant’s counsel and consult with it as to
disposition of the Claim. However, Indemnitor will retain ultimate control over
the defense or settlement of the Claim (in which the Claimant will cooperate),
with the proviso that Indemnitor may not without Claimant’s consent agree to the
entry of any order for non-monetary relief which will be binding on Claimant,
its assets or operations. Each party as a potential Claimant agrees that it will
make available to any Indemnitor all of his/her/its relevant books and records
and will, at the Indemnitor’s request and expense, reasonably cooperate (and
cause his/her/its officers, directors and employees to cooperate) with the
Indemnitor in the defense of the Claim.
 
 (d) Rejection of Claim.  If Indemnitor fails to respond affirmatively within
ten (10) days of receipt of a Claim Notice, it will be deemed to have denied
responsibility for the Claim. If Indemnitor denies responsibility for the Claim
(or if it assumes the defense of the Claim, but subsequently fails to pursue the
defense in good faith) the Claimant may assume the defense of the Claim with
counsel of his/her/its own choosing, and the cost of counsel will then be
subject to possible indemnity pursuant to this Article X.  If Claimant assumes
the defense of a Claim, it shall have the sole right and authority to conduct
the defense and/or settle the Claim on such terms as it deems appropriate, but
(subject to negotiation of a joint defense agreement) shall share information
concerning the Claim with Indemnitor or his/her/its counsel.
 
 
18
 
 
 

--------------------------------------------------------------------------------


 
 
CONFIDENTIAL
 
 
                                 (e) Settlement of Claims.  Unless otherwise
agreed to by the parties in writing, an Indemnitor shall not be obligated to
settle a Claim, nor shall a Claimant be entitled to its settlement (whether from
the escrow, by set-off against contingent payments or directly from the
Indemnitor) prior to the Determination Date.  For purposes of this Agreement,
the “Determination Date” shall mean the first date on which a court order,
arbitration award or settlement stipulation that an event has occurred for which
the Claimant is entitled to indemnity hereunder becomes final, binding and
non-appealable.
 
 10.4 Aggregate Liability.  Notwithstanding anything to the contrary contained
herein, the aggregate liability of any Indemnitor under this Article X shall not
exceed the aggregate of the Purchase Price.
 
 10.5 Exclusivity.  Except in the case of fraud, willful misconduct or criminal
conduct, the remedies provided in this Article X shall be exclusive of any other
rights or remedies which might be available to a party upon the occurrence of
any event described in Section 9.1, either under this Agreement or at law or in
equity. Nothing contained herein, however, shall preclude a party from seeking
injunctive or other equitable relief under circumstances where such relief is
available, with the proviso that the moving party shall not be entitled to
ancillary relief in the nature of damages or fee awards unless specifically
provided for in this Agreement.
 


 
ARTICLE XI
MISCELLANEOUS
 
 11.1 Expenses.  The parties hereto shall pay their own expenses, including
without limitation their legal fees and expenses, incidental to the preparation
of this Agreement, the carrying out of the provisions of this Agreement and the
consummation of the transactions contemplated hereby.
 
                 11.2 Contents of Agreement; Parties in Interest.  This
Agreement, the Schedules, the Exhibits, and such other documents which may be
delivered pursuant to this Agreement, set forth the entire understanding of the
parties hereto with respect to the transactions contemplated hereby.  This
Agreement shall not be amended or modified except by written instrument duly
executed by each of the parties hereto.  Any and all previous agreements and
understandings between or among the parties regarding the subject matter hereof,
whether written or oral, are superseded by this Agreement.
 
 11.3 Assignment and Binding Effect.  All of the terms and provisions of this
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the successors and assigns of the Seller and the Buyer.
 
                 11.4 Waiver.  Any term or provision of this Agreement may be
waived at any time by the party or parties entitled to the benefit thereof but
only by a written instrument duly executed by such party or parties.
 
                 11.5 Notices.  Any notice, request, demand, waiver, consent,
approval or other communication which is required or permitted hereunder shall
be in writing and shall be deemed given only if delivered personally or sent by
overnight mail, postage prepaid, to the address of the parties set forth below
or to such other address as the addressee may have specified in a notice duly
given to the sender as provided herein.  Such notice, request, demand, waiver,
consent, approval or other communication will be deemed to have been given as of
the date so delivered, facsimiled or mailed.
 
 
19
 
 
 

--------------------------------------------------------------------------------


 
 
CONFIDENTIAL
 
 
                                 If to the Buyer:
 
Sierra Resource Group, Inc.
 
6586 Hypoluxo Rd Suite 307
 
Lake worth, FL 33467-7678
 
Fax: (561)486-3380
 


                                 If to the Seller:
 
Medina Property Group, LLC
 
Address  2665 Executive Park Drive, Suite #2
 
Weston, FL 33331
 
Attention: Jorge Medina
 
Fax: (954) 384-5390
 
                                with a copy to:
 
Silverberg & Weiss, PA
 
2665 Executive Park Drive, St 2
 
Weston, FL 33331
 
Attention:  Paul K. Silverberg
 
Fax: (954) 384-5390
 
 11.6 No Benefit to Others.  The representations, warranties, covenants and
agreements contained in this Agreement are for the sole benefit of the parties
hereto and their successors and assigns, and they shall not be construed as
conferring any rights on any other persons.
 
 11.7 Schedules and Exhibits.  All Exhibits and Schedules referred to herein are
intended to be and hereby are specifically made a part of this Agreement.  If a
document or matter is disclosed in any Exhibit or Schedule of this Agreement, it
shall be deemed to be disclosed for all purposes of this Agreement without the
necessity of specific repetition or cross-reference.
 
                 11.8 Severability.  Any provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall be ineffective to the extent
of such invalidity or unenforceability without invalidating or rendering
unenforceable the remaining provisions hereof, and any such invalidity or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
 11.9 Cooperation.  Each party to this Agreement shall cooperate and take such
action as may be reasonably requested by any other party in order to carry out
the provisions and purposes of this Agreement.
 
 
20
 
 

--------------------------------------------------------------------------------


 
 
CONFIDENTIAL
 
 
 
 11.10 Counterparts.  This Agreement may be executed in any number of
counterparts, any party hereto may execute any such counterpart, each of which
when executed and delivered shall be deemed to be an original and all of which
counterparts taken together shall constitute but one and the same
instrument.  This Agreement shall become binding when one or more counterparts
taken together shall been executed and delivered by the parties.  It shall not
be necessary in making proof of this Agreement or any counterpart hereof to
produce or account for any of the other counterparts.  Signatures delivered by
facsimile for this Agreement or any document delivered at Closing shall be
binding to the same extent as an original.
 
 11.11 Governing Law; Venue.  This Agreement shall be governed by the laws of
the State of Florida, without reference to its conflict of laws provisions.
Proper venue for any dispute resolution proceeding shall be Broward County,
Florida, to which each Party irrevocably consents to personal jurisdiction. The
prevailing party in any dispute resolution proceeding shall be entitled to an
award of its attorney’s fees.  EACH PARTY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY
WAIVES ITS RIGHT TO TRIAL BY JURY IN ANY PROCEEDING INVOLVING THIS AGREEMENT OR
THE UNDERLYING BUSINESS RELATIONSHIP BETWEEN THE PARTIES.
 
 11.12 Time is of the Essence.  Time shall be of the essence in this transaction
with regard to every date or time period set forth herein.
 
 11.13 Delivery by Facsimile. This Agreement and any signed agreement or
instrument entered into in connection herewith or contemplated hereby, and any
amendments hereto or thereto, to the extent signed and delivered by means of a
facsimile machine, shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effects as if it were the original signed version thereof delivered in
person.  At the request of any party hereto or to any such other agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties.  No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of facsimile machine as a defense to
the formation of a contract and each such party forever waives any such defense.
 
 11.14 Publicity. Neither the Buyer nor the Seller shall, without the approval
of the other, make any press release or other public announcement concerning the
transactions contemplated by this Agreement prior to Closing, except as and to
the extent that any such party shall be so obligated by law, in which case the
other party shall be advised and the parties shall use their best efforts to
cause a mutually agreeable release or announcement to be issued.
 
 
[signature page to follow]
 
 
21

 
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
date first written.
 
BUYER:
 
SIERRA RESOURCE GROUP, INC.




BY: /s/ MICHAEL
DOUGHERTY                                                                
Name:  Michael Dougherty
Title:  President and CFO
 
SELLER:
 
                                                                                                
MEDINA PROPERTY GROUP, LLC
 
By: /s/ JORGE MEDINA      
                                                      
Name:   Jorge Medina
Title:  Director
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
22


 

 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL

EXHIBIT A
 
FORM OF DEED AND BILL OF SALE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL

Schedule 1.1a
Mining Claims and Mill Sites


Claim Name
Approx Area (ha)
Mohave County Recorder’s Book/Page
AMC Number
Remark
Copper Hill Mill No. 1
1.4
84/399-400
105792
 
Copper Hill Mill No. 2
1.4
84/401-402
105793
 
Copper Hill Mill No. 3
1.4
84/403-404
105794
 
Copper Hill Mill No. 4
1.4
84/405-406
105795
 
Copper Hill Mill No. 5
1.4
84/407-408
105796
 
Copper Hill Mill No. 6
1.4
84/409-410
105797
 
Copper Hill Mill No. 7
1.4
84/411-412
105798
 
Copper Hill Mill No. 8
1.4
84/413-414
105799
 
Copper Hill Mill No. 10
1.4
84/417-418
105801
 
Copper Hill Mill No. 11
1.4
 
105802
 
Copper Hill Mill No. 12
1.4
 
105803
 
Copper Hill Mill No. 13
1.4
84/425-426
105804
 
Copper Hill Mill No. 14
1.4
84/425-426
105805
 
Copper Hill Mill No. 15
1.4
84/427-428
105806
 
Copper Hill No. 2
5.6
WW/149-151(Amended 6A/55-56)
105785
 
Hermes
5.6
Y/463 (Amended 6A/63-64)
105786
 
Hermes No. 2
5.6
AA/191-193 (Amended 6A/63-64)
105787
 
Jimtown Copper No. 1
5.5
6A/57-58
105788
 
Valley Copper No. 1
4.2
6A/50
105789
Overstaked
Valley Copper No. 2
5.6
6I/25
105790
 
Valley Copper No. 3
5.6
6C/118-119
105791
 
Emerald No. 1
2.8
2706/457-458
339597
Overstaked
Emerald No. 2
5.6
2706/459-460
339598
 
FDR
5.6
 
386617
 
Subtotal Old Claims
71.3
               
Emerald #1A
5.6
5282/269-270
364261
 
Emerald #2A
5.6
5282/271
364262
 
Emerald #3
5.6
5282/272
364263
 
Emerald #4
5.6
5282/273
364264
 
Emerald #5
5.6
5282/274
364265
 
Emerald #6
5.6
5282/275
364266
 
Emerald #7
5.6
5282/276
364267
 
Emerald #8
5.5
5282/277
364268
 
Emerald #9
5.6
5282/278
364269
 
Emerald #10
2.0
5282/279
364270
Overstaked
Emerald #11
4.9
5282/280
364271
Overstaked
Emerald #12
0.1
5282/281
364272
Overstaked
Emerald #13
5.5
5282/282
364273
Overstaked
Emerald #14
2.2
5282/283
364274
Overstaked
Emerald #15
5.6
5282/284
364275
 
Emerald #16
4.2
5282/285
364276
Overstaked
Emerald #17
5.6
5282/286
364277
 
Emerald #18
2.8
5282/287
364278
Overstaked
Emerald #19
5.6
5282/288
364279
Overstaked
Emerald #20
2.7
5282/289
364280
Overstaked
Emerald #21
5.5
5349/445-446
364620
Overstaked
Emerald #22
3.0
5349/447-448
364621
Overstaked
Emerald #30
0.1
5349/463-464
364622
Overstaked
Emerald #19
5.6
5282/288
364279
Overstaked
Emerald #31
5.0
5349/465-466
364632
Overstaked
Emerald #43
1.4
5349/489-490
364624
Overstaked
Emerald #44
0
5349/491-492
364625
Overstaked
Emerald #45
0
5349/493-494
364626
Overstaked
Subtotal New Claims
106.9
     
Total
177.9
     




 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL

Schedule 1.1b
Machinery, Equipment, Etc.



 
SX/EW Equipment and Components
Quantity
       
Motor load control boxes
22
 
Acme Transformer 480 to 208/120 volt 112.5 KVA
1
 
Acme Transformer 480 to 208/120 volt 45 KVA
1
 
Ramco Metal Bandsaw Model RS90P
1
 
110 volt pallet jack Atlas 4500 pound capacity
1
 
Miscellaneous Caution and Danger signs
10
 
Miscellaneous lab parts and pieces
1
 
Miscellaneous nails, screws, nuts, bolts, and washers
1
 
Drill press / Ohio Forge Model #510459, Serial #104313
1
 
McElroy Pit Bull Fusion Welder
1
 
Perkin Elmer 5000 Atomic Absorption Spectophotometer
1
 
     Model 5000, Serial #127934
   
Perkin Elmer 500 automatic burner control
1
 
Perkin Elmer HGA 500 programmer
1
 
Perkin Elmer Type Zeeman 5000, Serial #5267
1
 
IEC HN-SII Centrifuge Model HNS, Serial #AC7825
1
 
Speedaire Compressor 480 volt 3-phase
1
 
IngersollRand Compressor 480 volt 3-phase Model 3000E30 Serial #790233
1
 
Caterpillar Forklift Model R80, Serial #49A00924
1
 
Greenlee Hydraulic Conduit Bender Model 777
1
 
30 KW Generator Set 480 volt 3-phase Model MEP005A M20
1
 
480 volt E7218 Serial #JC79183
1
 
220/120 volt Coleman Generator Set (light plant)
1
 
Dayton 5 KW 220/120 Generator Set Model 4W113 Serial #0884740
1
 
Model E5222 HI Serial #185B70
1
 
Miscellaneous stainless steel pumps
4
 
HDPE 4" pipe
12,000 feet
 
HDPE 3" pipe
1,000 feet
 
HDPE 6" pipe
1,000 feet
 
Forklift man lift tower
1
 
Miscellaneous office equipment
1
 
Crane load lifter 5-ton 480 volt 3-phase Serial #17467
1
 
Overhead crane 10-ton
1
 
Storage facility
1
 
Tank and warehouse complex
1
 
4/0 copper wire
1,500 feet
 
2/0 copper wire
1,000 feet
 
2" Honda trash pump
1
 
3" Tsurumi trash pump with fittings
1
 
5,000 gallon kerosene tank
1
 
5,000 gallon acid tank
1
 
250 gallon used oil tank
1
 
500 gallon diesel tank
1
 
Tank house, stainless steel lined
1
 
3x3 fiberglass composite pumps (2 of which reconditioned)
3
 
Reconditioned 17 KW Generator
1
 
Complete total station, level gear
1
 
Well monitoring equipment
1
 
Welding trailer
1
 
4-inch well pump
1
 
MIP steel strap tensioner
1
 
Hydraulic crimp tool
1
 
Handheld pipe threading tool
1
 
Electowinning cells
16
 
Anodes
Note 1
 
Cathodes
Note 1
 
Rectifier 15,000 amp
1
 
Tankhouse structure
1
 
Mixer tanks 9' x 9' x 7.5' SS
3
 
SX steel structures
3

 
Note 1:  includes all Anodes and Cathodes related to installed Electrowinning
Cells.
 
 


 

 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL

Exhibit B


State of Arizona & Federal Permits




·  
Aquifer Protection Permit:  Issued June 9, 1993 by Arizona Department of
Environmental Quality, (ADEQ).  A new application for this permit will likely be
required.



·  
Air Quality Permit:  ADEQ determined on March 28, 2005 that no Air Quality
Permit is required for the 2500 tons per day run-of-mine operation using 16
electro-winning cells.



·  
Plan of Operations: Revision issued October 2, 1992 by Bureau of Land
Management, (BLM).  The Plan of Operations was modified on June 28, 2005 and
submitted to the BLM.  Currently, the Plan of Operations is being modified and
will be submitted post-Closing. A reclamation bond will need to be posted.



·  
National Pollutant Discharge Elimination System Permit: Arizona Department of
Environmental Quality, (ADEQ) or US Environmental Protection Agency.  A
Multi-Sector General Permit was issued in 2000 with a five year life. The Permit
expired in 2005.  A renewal application will be required.

 


 
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL

Exhibit C


Water Rights




·  
Seller currently owns no water rights applicable to operation of the mine and/or
processing facilities of the Property.



·  
Past operations have utilized water from three wells located to the north of the
Property.  These wells are owned b y the BLM, which has acknowledged that the
associated water may be used for mining-related activities on the Property.  The
BLM has granted a right-of-way from these wells to the Property.



·  
Seller has applied for the transfer of a pipeline right-of-way from the site of
the Santa Claus Well to the Property.



·  
Seller has paid the survey fees for the water rights.



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
CONFIDENTIAL

Exhibit D


Bylaws of Buyer


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

 
 

--------------------------------------------------------------------------------

 
